UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 xANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010. ¨TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 1-34020 A.Full title of the plan and address of the plan, if different from that of the issuer named below: MICREL, INC. 401(k) PLAN B.Name of issuer of the securities held pursuant to the plan and the address of its principle executive office: MICREL, INCORPORATED 2180 Fortune Drive San Jose, CA 95131 Micrel, Inc. 401(k) Plan Table of Contents Financial Statements and Schedules Page(s) Independent Auditors’ Report 3 Statements of Net Assets Available for Benefits 4 Statement of Changes in Net Assets Available for Benefits 5 Notes to Financial Statements 6-17 Supplemental Schedules: Schedule H, Line 4i–Schedule of Assets (Held at End of Year) 18 Schedule H, Line 4a–Schedule of Delinquent Participant Contributions
